Citation Nr: 0512437	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
from January 1963 to January 1967; he has been awarded the 
Air Medal (1st  and 2nd Awards), the Vietnam Service Medal, 
and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determination in May 2003 by 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The claim seeking service connection for PTSD was received in 
June 2002.  At that time, the appellant's representative 
indicated that he was receiving regular psychotherapy at the 
Vet Center and would also soon be seen by Dr. Bright, a 
government psychiatrist in Vineland, New Jersey.  The April 
2003 reports of a VA psychiatric examination and social 
survey also mention recent contact with Dr. Bright and weekly 
group therapy meetings at the Vet Center in Ventnor, NJ.  The 
current record reflects some relevant outpatient progress 
notes from VA facilities in Wilmington, DE, and East Orange, 
NJ, dating from February 2001 to December 2002, but these 
notes do not include any psychiatric treatment records 
authored by Dr. Bright.  Furthermore, none of the Vet Center 
records have been obtained.  

In light of these circumstances, this appeal is remanded to 
the RO (via the Appeals Management Center (AMC) in 
Washington, D.C.) for the following actions:  

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his PTSD or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  In any event, 
the RO or the AMC should obtain a copy of 
all outstanding, relevant VA psychiatric 
treatment records, especially the records 
of Dr. Bright, and all relevant Vet 
Center records.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of his service-connected psychiatric 
disability.  Any indicated studies must 
be performed, and the claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  The examiner 
should also provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from the 
service-connected psychiatric disability.  
In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

5.  The AMC or the RO should also 
undertake any other development it 
determines to be indicated.

6.  Then, the AMC or the RO should 
readjudicate the veteran's claim.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




